UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7254



GARY LEGETTE,

                                           Petitioner - Appellant,

          versus


RONALD ANGELONE, Director of DOC,

                                            Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CA-03-518-AM)


Submitted:   November 18, 2004         Decided:     November 30, 2004


Before LUTTIG and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


David Bernard Hargett, HARGETT & WATSON, P.L.C.,           Richmond,
Virginia, for Appellant.     Thomas Drummond Bagwell,      Assistant
Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Gary Legette seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C. § 2254 (2000).

An appeal may not be taken from the final order in a habeas corpus

proceeding in which the detention complained of arises out of

process issued by a state court unless a circuit justice or judge

issues a certificate of appealability.     28 U.S.C. § 2253(c)(1)

(2000).   As to claims dismissed by a district court solely on

procedural grounds, a   certificate of appealability will not issue

unless the petitioner can demonstrate both “(1) ‘that jurists of

reason would find it debatable whether the petition states a valid

claim of the denial of a constitutional right’ and (2) ‘that

jurists of reason would find it debatable whether the district

court was correct in its procedural ruling.’”     Rose v. Lee, 252

F.3d 676, 684 (4th Cir. 2001) (quoting Slack v. McDaniel, 529 U.S.

473, 484 (2000)).   We have independently reviewed the record and

conclude that Legette has not satisfied the appropriate standard.

See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003).*   Accordingly,

we deny a certificate of appealability and dismiss the appeal. See

28 U.S.C. § 2253(c) (2000). We dispense with oral argument because

the facts and legal contentions are adequately presented in the


     *
      To the extent the district court failed to consider Legette’s
assertions of cause and prejudice and fundamental miscarriage of
justice to excuse the application of the procedural bar to his
habeas claims, we find such assertions insufficient to overcome the
applicable procedural bar.

                               - 2 -
materials   before   the   court   and     argument   would   not    aid   the

decisional process.



                                                                    DISMISSED




                                   - 3 -